Citation Nr: 1211467	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  08-18 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


WITNESSES AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1953 to March 1957.  He died in April 2007 and the Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The Appellant and her son testified at Board hearings at the RO in Buffalo, New York in June 2009 and May 2011.  These transcripts have been associated with the file.

The case again came before the Board in August 2010 and was remanded for further adjudication.  The case was again brought before the Board in August 2011 at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Appellant's claim so that she is afforded every possible consideration.  

The Board observes that the AOJ has not substantially complied with the August 2011 remand instructions.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  

In the August 2011 Board remand, the AOJ was instructed to request the Veteran's Social Security Administration (SSA) records, review them, and readjudicate the claim.  There is no evidence this was done.  Because there has not been substantial compliance with the August 2011 remand, the claim must be remanded again.  Stegall, supra.

At the May 2011 Board hearing the Appellant indicated the Veteran was receiving benefits from the SSA at the time of his death.  There has been no effort to obtain these records.  As the Appellant is filing a claim which indicates the Veteran's disability was worse than it had been rated at his time of death, the Board finds the SSA records should be obtained and associated with the claims file.  See Golz v. Shinseki, 590 F.3d 1317 (if there is a reasonable possibility that the SSA records could help the Veteran substantiate his claim for benefits, then the VA has a duty to assist and locate these records).  

Accordingly, the case is REMANDED for the following action:

1.	Request SSA provide all records related to the Veteran's disability benefits, to include any decision by an Administrative Law Judge.  Any and all efforts to obtain these records should be recorded in a written format and any negative responses should be documented for the record.

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2011).  Notice to the appellant of inability to obtain the foregoing records should be in accordance with 38 C.F.R. § 3.159(e) (2011).

2.	After completing the above, and any other development deemed necessary, the AOJ must readjudicate the appellant's claim.  If the benefits sought on appeal are not granted, the appellant must be furnished with an appropriate supplemental statement of the case.  The appellant should also be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


